Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office action is in response to amendments filed January 13, 2022, wherein claims 1, 18, 23, 28, and 29 were amended.  The rejections made in the previous Office action under 35 USC 112(b) have been withdrawn.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 19 recites the limitation "the lower surface" there is insufficient antecedent basis for this limitation in the claim.  Consider instead –a lower surface--.  
Appropriate action is necessary.  No new matter should be introduced.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9, 10, 12, 14, 16, 18-24, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Policicchio, et al. (US 2010/0024155, of record, hereinafter “Policicchio”).

Regarding claim 1, Policicchio discloses a replacement head (Figs 1A-B, 5, and 6A, below), comprising: 
a pad 42 (Fig 2A, [0025], [0029], [0040]) having a layer of at least one material, the pad defining a first (top) surface and a second (lower) surface generally facing away from the first surface; 
a tray 22 (Figs below) defining a dust chamber (defined by bin 30 and frame of 46, [0025], Fig 5) having a first opening (upward-facing opening) and a sealing surface (top edge of frame at 46 where filter 44 attaches, Fig 5), the tray being connected to the first surface of the pad (at lower surface 24, [0029]); 
a first connector 29 (right side, Fig 6A) formed on the tray and extending outward from the sealing surface (extends to the right, outwardly from the sealing surface), the first connector being positioned between the sealing surface and the second surface of the pad (Figs 5 and 6A, each of connectors 29 are recessed in tray, disposed below the sealing surface and above the second surface of the pad); 

a filter (filter at 44, Fig 5, below) connected to the tray to allow suction force to be applied to the dust chamber while retaining debris within the dust chamber.
                            
    PNG
    media_image1.png
    827
    581
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    343
    461
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    549
    754
    media_image3.png
    Greyscale


Regarding claims 2-3, 5, 7, 9, 10, 12, 14, 16, Policicchio discloses the limitations of claim 1, as described above, and further discloses:  
wherein the tray includes a plurality of walls (side, front, and rear) and a second opening that extends through at least one of the plurality of walls (through front wall),    
wherein the tray includes a bottom wall and the bottom wall includes ridges (ridges on interior of bottom wall, Fig 6A), 
wherein the pad is generally rectangular in shape (Fig 2A, [0040]), 
wherein the pad covers at least a portion of an exterior bottom surface of the tray (pad wraps around bottom of tray), 
wherein the filter is comprised of a non-woven material [0011], 
wherein the filter is affixed to the sealing surface (Fig 5), 
wherein each of the first connector and second connector has a cross-sectional shape that includes at least one curve (Fig 6A, curved ends of connectors 29), and 
wherein the first and second connectors are integral with the tray and extend along at least one of a rear wall and a front wall (Figs 1A, 5, 6A, connectors 29 integral with tray along rear wall).  

Regarding claims 18-24, Policicchio discloses the limitations of claim 1, as described above, and further discloses:  
wherein lower surfaces of each of the first connector and the second connector are closer to the sealing surface than the second surface of the pad (lower surface of upper lip of connector 29 is closer to sealing surface than second surface of pad, Fig 6A), 
wherein the tray includes a front guard portion 16 (Fig 5) and a front wall (at 25), and at least a portion of the front guard portion is located forward of the front wall, 
wherein at least a portion of both the first connector and the second connector is located aft of the front guard portion (Figs 1A, 5 and 6A), and 
wherein a front suction chamber is located at least partially between a front guard portion and the dust chamber and is located at an exterior edge of the replacement head (inverted V space between 25 and 16 defines front suction chamber, Fig 5).  

Regarding claims 29-30, Policicchio discloses a replacement head, comprising: 
a pad 42 (Fig 2A, [0025], [0029], [0040]) having a layer of at least one material, the pad having a cleaning surface configured to be positioned on a surface to be cleaned; 
a tray 22 (Figs above) connected to the pad and defining a dust chamber therein (defined by bin 30 and frame of 46, [0025], Fig 5), a portion 46 of the dust chamber defining an air permeable passage from an interior of the dust chamber to an exterior of the dust chamber (dirty air passes vertically upward, Fig 5), the portion configured for coupling to a source of suction 51, the tray including an inlet for allowing debris to flow into the dust chamber (inlet at front wall, Fig 6A); 
a first connector surface on a first side of the tray 29 (right side, Fig 6A), the first connector surface formed on the tray and outward from the tray and positioned between the air permeable passage and the pad (below upper portion of passage and above the pad); and

wherein the air permeable passage includes a filter connected to the tray and covering at least a portion of the air permeable passage (filter at 44, Fig 5, above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio, as applied to claim 1, and further in view of US 2003/0221274 to Makhija et al. (hereinafter "Makhija"), of record.

Regarding claims 4 and 8, Policicchio discloses the replacement head of claim 1, but Policicchio, fails to expressly disclose wherein the pad has more than one layer of material, or wherein the pad includes at least one layer that can absorb fluids. Makhija discloses a cleaning device (10; Fig 1; para [0022]) including a pad (11; Fig 1-2; para [0022]) including more than one layer of material (layers 23, 24, 25. 26, absorbent layer 27, and 28; Fig 2; para [0026]-[0028]).  It would have been obvious to one having ordinary skill in the art that the replacement head of Policicchio could have been modified as claimed in view of Makhija in order to provide a .


Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio, as applied to claim 1, and further in view of US 2003/0221274 to Makhija et al. (hereinafter "Makhija") and Vernon et al. (hereinafter 'Vernon"), both of record.

Regarding claim 25, Policicchio discloses the replacement head of claim 1, but Policicchio fails to expressly disclose wherein the pad includes at least a first and a second layer, the first and second layers of the pad being ultrasonically welded together. 
Makhija discloses a cleaning device (10; Fig 1; para [0022]) including a pad (11; Fig 1-2; para [0022]) including more than one layer of material (layers 23, 24, 25, 26, 27. and 28; Fig 2; para [0026]-[0028]). Vernon discloses a head (20; Fig 1A-1B, 4; para [0024]) including a tray (30; Fig 3A; para [0025]) that includes a dust chamber (unmarked opening in the top surface 22 of the tray 30 that receives filter 44; Fig 3A-3B, 4; para [0057]-[0058]) a filter (44; Fig 28, 4; para [0046]) connected to the tray (30, via attachments connecting 44 to 30; Fig 4; para [0046], [0048]) that allows a suction force to be applied to the dust chamber (a vacuum applied to the unmarked opening in the top surface 22 of the tray 30 that receives filter 44; Fig 3A-3B, 4; para [0010], [0056]-[0058]) while retaining debris in the dust chamber (at least some debris is caught in the dust chamber by the filter 44; Fig 4; [0056]-[0058], [0063], [0070]), and Vernon discloses where two components (filter 44 and sheet 42; Fig 4; para [0049]) of the head (20) are ultrasonically welded together (para [0049]).
It would have been obvious to one having ordinary skill in the art that the replacement head of Policicchio could have been modified as claimed in view of Makhija in order to provide a replacement head that permits a user to more easily dry clean and wet clean a surface with the 

Regarding claim 26, Policicchio, as modified, discloses the replacement head of claim 25, but fails to expressly disclose wherein the ultrasonic weld is generally continuous along at least one edge of the pad. However, it would have been obvious to one having ordinary skill in the art, practicing routine experimentation and design techniques, that the replacement head of as modified would have been modified as claimed in order to ensure the components are fastened together as desired such that when a user removes a first one of the components after it is soiled, a second one of the components must also be changed, to ensure the performance of the replacement head is not diminished.

Regarding claim 27, Policicchio, as modified, discloses the replacement head of claim 25, but fails to expressly disclose wherein at least one edge of the pad has at least two localized weld locations that are spaced apart from one another. However, it would have been obvious to one having ordinary skill in the art, practicing routine experimentation and design techniques, that the modified replacement would have been modified as claimed in order to ensure the components are fastened together as desired such that when a user removes a first one of the components after it is soiled, a second one of the components must also be changed, to ensure the performance of the replacement head Is not diminished.

Regarding claim 28, Policicchio, as modified, discloses the replacement head of claim 25, but fails to expressly disclose wherein the ultrasonic weld is positioned away from an edge of the pad. However. it would have been obvious to one having ordinary skill in the art, .

Allowable Subject Matter
Claims 6, 11, 13, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome the rejections under 35 USC 112(b) and including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Policicchio ‘155, the closest art of record, discloses the replacement head of claim 1, as described above, but alone or in combination, fails to teach, suggest, or make obvious wherein the pad is permanently affixed to an exterior bottom surface of the tray.  It would not have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the replacement head of Policicchio to include the pad permanently affixed to the tray because the pad of Policicchio is disposable and permanently affixing the pad to the tray would render the replacement head of Policicchio unfit for its intended purpose.
Regarding claim 11, Policicchio ‘155, the closest art of record, discloses the replacement head of claim 1, as described above, but, alone or in combination, fails to teach, suggest, or make obvious wherein the filter is permanently connected to the tray.
Regarding claims 13, 15, and 17, Policicchio ‘155, the closest art of record, discloses the replacement head of claim 1, as described above, but, alone or in combination, fails to teach, suggest, or make obvious the recited extensions of the first and second connectors, in combination with the additional elements of the claims.  
Response to Arguments
Applicant’s arguments with respect to claims 1 and 29 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record.  Additionally, claim 24 has also been rejected over Policicchio ‘155, as described above.   The previous indication of allowable subject matter therein is withdrawn.  Examiner regrets any inconvenience.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/Primary Examiner, Art Unit 3723